It is stipulated in this case that the issues and questions involved are the same as those involved in Peoples Cab Company and Ray Chambers v. Edna Covington, No. 28265, decided and affirmed June 14, 1938, 183 Okla. 144, 80 P.2d 652, and that the opinion in this case shall be governed by that in the Covington Case.
The judgment is affirmed and the syllabus in the Covington Case is adopted as the syllabus in this case.
OSBORN, C. J., BAYLESS, V. C. J., and WELCH, PHELPS, CORN, GIBSON, and HURST, JJ., concur. DAVISON, J, absent.